Citation Nr: 1758620	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-09 364
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the periods from January 20, 2008 until March 23, 2013 and from June 1, 2013 until March 10, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.







INTRODUCTION

The Veteran served on active duty from August 2004 to January 2008. 


FINDINGS OF FACT

1. From January 20, 2008 until March 23, 2013 and June 1, 2013 until March 9, 2015, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

2.  Since the date of service connection, the Veteran's PTSD has been assigned a disability rating of no less than 70 percent, and the evidence shows that he is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD.   


CONCLUSIONS OF LAW

1.  For the period from January 20, 2008 until March 23, 2013 and June 1, 2013 until March 9, 2015, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 3.156(b), 4.3, 4.7, 4.126, 4.129, 4.130, Part 4, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a TDIU have been met for the entire appeal period.  38 U.S.C.A. § § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

In a March 2010 rating decision, a review of the Veteran's records resulted in an increased disability rating to the level of 50 percent, with an effective date set back to the first date after the Veteran's discharge from service, based on the conclusion that the Veteran's in-service claim for, among other disabilities, "panic attack", "anxiety" and "anger", denied in an August 2008 rating decision as "adjustment disorder with anxiety", were actually part of what should have been construed as a claim for PTSD.  More recently, a June 2015 rating decision granted the Veteran a full 100 percent disability rating from March 10, 2015 forward, based on the results of, and as of the date of, a VA examination of the Veteran's PTSD, and a temporary 100 percent rating for the period from March 23, 2013 through June 1, 2013, during which time the Veteran was hospitalized for an in-patient PTSD treatment program.  The Veteran now appeals the 50 percent rating levels for the periods prior to and subsequent to this hospitalization period, up until March 2015.   

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505(2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD. Under the General Rating Formula for Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. See Mauerhan v. Principi, 16 Vet. App. 436,224 (2002). However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous." Id. The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating." Id. Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples. Put another way, the severity represented by those examples may not be ignored.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443(2002). Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned." Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. § § 4.125 and 4.130] together, it is evident that the 'frequency, severity, and duration of a Veteran's symptoms must play an important role in determining his disability level.").

VA has recently changed its regulations, and now requires use of the current Diagnostic and Statistical Manual of Mental Disorders (DSM-5), effective August 4, 2014. Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in the evaluation of psychiatric disorders. The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).   Even in instances in which GAF scores are no longer used in evaluation of a psychiatric disorder, any discussion of symptoms associated with any assigned score is still useful in evaluating the severity of the Veteran's disability.

Here, in a March 2006 VA treatment record, the Veteran's examiner noted that PTSD, anger/aggression, suicidal ideation, family/social conflict and alcohol use were not a concern.  The Board notes that the Veteran's DD-214, Certificate of Release or Discharge from Active Duty, indicates the dates of the Veteran's active service in Iraq as from June 2006 through September 2007.

In a March 2008 VA C & P examination the Veteran was reported to have been out of work for the several months since his discharge, with the intent of returning to school.  He reported some anxiety in social situations but never when alone.  He reported no problems with loud noises, and no nightmares.  He denied depression or suicidal ideation.  The Veteran was diagnosed with adjustment disorder with anxiety.  The examiner noted that the Veteran's anxiety was not severe enough to fit the full criteria for generalized anxiety disorder or panic disorder, and did not seem to have affected his social or interpersonal functioning in any dramatic manner.   

An August 2009 VA C & P examination reported anger and sleeping issues.  It also reported intrusive thoughts and difficulty with crowds and forming relationships.  The Veteran was reported to have an exaggerated startle response.  The Veteran's time in Iraq was described as involving a high exposure to trauma as a member of a quick response unit.  Several stressor letters submitted by Veteran were referenced.  The Veteran's thinking was described as goal directed and focused on the question at hand, and oriented to time, place and person.  He reported no suicidal or homicidal thoughts.  He reported panic attacks when too many people were around, and poor impulse control, including having been involved in several fights.  The Veteran was diagnosed with PTSD, chronic, severe, due to combat experiences.  The examiner indicated that his PTSD symptoms resulted in deficiencies in the Veteran's ability to function in relationships, social, recreationally, and impaired his mood and judgment.  

A September 2009 VA medical record indicated that the Veteran "presented with a full spectrum of PTSD symptoms."  It reported intrusive memories, increasing anxiety, detachment from other people and difficulty functioning in crowds.  The Veteran was described as having diminished interest in almost all activities, poor concentration, memory difficulties and panic attacks, mostly associated with driving a car.  The examiner noted a likely association between driving and the Veteran's experiences in Iraq.  The examiner opined that in addition to PTSD, the Veteran met the criteria for major depression and panic disorder.  He was reported to be leaving his job, having noted the parallels between his work as a fire fighter and his duties during his Iraq deployment.

In a separate September 2009 medical record, the Veteran reported missing the feelings of omnipotence associated with combat and increased flashbacks.  In May and August 2009 medical records, the Veteran described being irritable and anxious, and continued difficulties with panic attacks while driving.

In February 2010 VA medical records, the Veteran reported having taken a month-long trip to Cambodia with a friend and "loving life."  He indicated to the examiner that one of his VA caregivers had written a letter on his behalf in response to redeployment orders "saying I'm crazy so [I] don't have to get deployed again."  In a VA medical record from the previous month, the Veteran described the trip, which was in that instance described as a trip across China and surrounding areas, as "therapeutic."  In a separate January 2010 VA medical record he described himself as smoking pot whenever he could get it.

In a March 2015 VA C & P examination, the Veteran was diagnosed with PTSD, major depressive disorder, and alcohol use disorder in remission.  The examiner indicated that the Veteran had each of the recognized PTSD symptoms, including depression, anxiety, flattened affect, suicidal ideation, impaired impulse control and panic attacks more than once a week.  He was also reported to be hypervigilant, to have intrusive memories, difficulties with concentration and to demonstrate an exaggerated startle response and reckless or self-destructive behavior.  The examiner opined that the Veteran had total occupational and social impairment.

On his own behalf, has submitted various materials into the record as evidence.  Two September 15, 2009 letters were written by VA caregivers at his request.  A social worker reported the Veteran's extreme anger, occasionally getting into fights, and issues with alcohol abuse, including, occasionally, drinking to the point of blackouts.  He had few friends, though he had maintained several from high school.  He was described as having panic attacks in large groups and when in and around cars, and an exaggerated startle response.  In addition, he was reported as depressed and almost always anxious.  Similarly, his doctor reported, particularly since having then recently received a redeployment notice, increases in the Veteran's depression, irritability, anxiety, isolation and pessimism.  He was reported as having increased his abuse of alcohol and as entertaining thoughts of wanting to harm and kill others.

A December 2010 letter submitted on behalf of the Veteran from the same doctor described him as continuing to have severe anxiety.  He was described as living in only three rooms of his home, as rarely making contact even with his sister, who lived down the street from him, and as disliking and distrusting others.  The doctor described the Veteran's preference for living in a foreign country where he had no ties and could not speak the local language.  The Veteran was unable to think clearly and could not concentrate well.  He was unable to force himself to do even small tasks necessary to be completed as a part of the sale of his home.  He had no interests.  
	
In a February 2015 affidavit, received into the record in March 2015, a close friend of the Veteran's since high school described his observations about the Veteran's condition upon his return from service.  The friend, who was also a co-worker with the Veteran in a high school job, noted that previously the Veteran had been able to multi-task and stay focused on routine tasks, and had been consistent and reliable.  Subsequent to his return, the Veteran had trouble with his attention.  Previously very social, the Veteran had become isolated.  He became aggressive and violent while drinking.  He was startled by unexpected noises, and was excessively vigilant about safety and security. He purchased a home in a remote location, became largely reclusive, and engaged in what the friend referred to as "some bizarre travelling."  He was generally depressed, distracted, anxious and on edge.

In another February 2015 affidavit, also received into the record in March 2015, the Veteran's sister noted the distinction between the Veteran's pre-service sociability and his post-service tendency toward isolation.  She indicated that she was the only member of her family with whom the Veteran still communicated.  She also noted the Veteran's irritability and edginess, and his difficulty being in public. 

The Veteran himself submitted two affidavits.  In an affidavit dated November 2010, the Veteran described his difficulty with his PTSD symptoms while at work, ultimately leaving that employment because he found it "too overwhelming."  He described being irritable and having a loss of interest in doing household chores.    In another affidavit, dated June 2017 and submitted into the record in July 2017, he described his daily struggle with anxiety, anger, irritability, depression, concentration difficulties and memory loss.  He described his own attempts to isolate himself, including through his trips to foreign countries, deciding that the sights, sounds and smells of a third-world country would feel like an environment that "puts my PTSD symptoms to use."  He described the difficulty of daily tasks because of memory loss and concentration problems.  He also indicated that despite his free time, he lacked the motivation and concentration ability to pursue many other activities outside of yoga. 

Similar symptoms were noted in a Vargas Vocational Consulting Report, dated July 17, 2017 (Consulting Report).  The report was based in part on an interview with the Veteran in which he described self-isolation, temper issues, distrust of others, concentration difficulty and memory loss, panic attacks, nightmare and sleep issues, flashbacks and intrusive memories.  He also described being afraid of people and having homicidal thoughts.

Based on the foregoing, the Board here finds sufficient evidence to grant the Veteran's request for an increased disability rating up to, but not greater than, 70 percent since the date of service connection, prior to March 10, 2015.   The symptoms detailed by the Veteran's social worker and doctor, each professionally trained in the area and having had  repeated opportunity to observe the Veteran, describe more than reduced reliability and productivity, but rather substantial deficiencies in virtually the entire breadth of the Veteran's social and occupational functioning.  During these periods he is socially isolated, and is quickly and frequently agitated with those people with whom he must come into contact, sometimes to the point of feeling inclined to violence.  His memory and focus are impaired, and he can become confused.  He has intrusive thoughts about his service, is hypervigilant and is subject to panic by sounds, real or imagined, reminding him of his days of combat.  He has thoughts of wanting to harm others.  His doctor writes that nothing in the Veteran's life has been untouched by the PTSD.

These observations are underscored by the Veteran's own affidavit, and by his reports to caregivers, regarding his difficulty at work, his increasing social isolation, and his hypervigilance and anxiety.

The Veteran's travel, as well as his decision to move his home in an attempt to address his symptoms, suggest less than total occupational and social impairment.  That his cognitive ability is sufficient to plan and execute self-designed plans to situate him more favorably reflects his retention of the capacity of logic and the functional interactive skills necessary to at least intermittently address his needs.  The Board considers the 70 percent rating, based on its review of the evidence, most appropriate for these periods.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § § 3.340, 3.341, 4.16 (2016). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. § § 3.340, 3.341, 4.16(a) (2016). 

For a veteran to prevail in a request for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. § § 3.341, 4.16, 4.19 (2016).

Here, the Veteran has six service-connected disabilities with non-zero disability ratings:  (i)  PTSD at 70 percent prior to March 10, 2015; (ii) degenerative arthritis of the thoracic spine, rated at 10 percent from January 1, 2008; (iii) s/p recurrent left ankle sprains, rated at 10 percent from January 1, 2008; (iv) tinnitus, rated at 10 percent from January 20, 2008; (v) obstructive airway disease, rated at 10 percent from January 20, 2008; and, (vi) non-allergic vasomotor rhinitis, rated at 10 percent from October 2, 2015.  

The Veteran's Social Security Statement, dated June 2, 2017 and made a part of the record in August 2017, indicates 2009 as the last year in which the Veteran had taxed social security earnings.  In his most recent Application for Increased Compensation Based on Unemployability, dated June 15, 2017 and also submitted into the record in August 2017, his last position of employment was as a police firefighter for the Metropolitan Topeka Airport Authority (MTAA), a situation ending in October 2009.

A February 2010 VA medical record reported the Veteran as going on his trip to Cambodia after leaving his job.  He is reported as characterizing that trip as "living life."  This is also where he referred to a caregiver as having written a note for him to "say I'm crazy so I won't have to get deployed again, and to friends in service as having told him "if you don't have to come here, then try to get out of it."  A January 2010 VA medical record described the Veteran as indicating that the trip to Asia was "for fun".  Elsewhere, however, in a different January 2010 VA medical record, the Veteran is described as characterizing the trip as "therapeutic."

The examiner at the March 2015 VA C & P examination opined that the Veteran's PTSD had resulted in total occupational and social impairment.  The Veteran is described as socially isolated, without hobbies or interests, and incapable of tolerating even the social aspect of yoga classes.  The examiner reported that all of the Veteran's income at that point was coming from the VA and social security disability. As described above, this examiner noted as symptoms of PTSD the Veteran's reckless, self-destructive behavior, excessive irritability with angry outbursts, and difficulties with concentration and memory.  With specific respect to employment, the examiner indicated that expecting the Veteran to maintain a regular work schedule and to perform even simple tasks at work would be be unreasonable, as would, given his social difficulties, expecting him to be able to tolerate interactions with coworkers.

According to the Veteran's November 2010 affidavit, he resigned his position at the MTAA because, by his own words, he could no longer force himself to go into work as a result of his difficulties with PTSD symptoms.  These difficulties included anxiety waiting for the next call to respond to a fire, unexpressed rage at coworkers, and difficulty concentrating.  In testimony during his January 2010 hearing before the Decision Review Officer (DRO), the Veteran indicated his leaving the job was precipitated by an argument with his supervisors over being reprimanded for failing to return after a vacation.

At the DRO hearing, the Veteran also indicated that it was hard for him to work at the MTAA because of the stress.  He also reported avoiding certain work duties to lessen the stress and to avoid altercations. 

In a September 2009 VA medical record, the Veteran noted that the position triggered combat memories.  

The Consulting Report noted the Veteran's work history, his post-work excursions to Asia and, more recently, to Mexico, and his relocation to a house in a more remote area of Colorado.  It also indicated that in the Veteran's MTAA position he had a desire to physically assault his coworkers, and that his concentration and memory made completing the required daily tasks a struggle.  He finally left his position because, in the examiner's opinion, he was "overwhelmed."  The examiner ultimately determined that the Veteran had been unable to secure or maintain gainful employment since November 2009, the month after the last one in which he worked.

The Veteran's sister, in her February 2015 affidavit, also offered the opinion that based on her experience in the workplace and observations of the Veteran's symptoms the Veteran is incapable of functioning in a workplace. 

The record here contains substantial evidence indicating that the Veteran's PTSD caused him to function at a level such that he would be unable to secure and follow substantially gainful employment from virtually the point at which he willingly left his last place of employment.  Evidence further suggests that he might have posed a threat to his coworkers even during that last period of employment.  His cognitive skills, including his memory and concentration, were reported to be compromised, his social isolation had led him to the point at which he reports requiring an effort to interact with his fellow workers without becoming violent, and the personal stress of performing his duties is such that he either avoids engaging in those duties or, in certain circumstances, is agitated to the point of recalling periods of combat.

While the Board notes that the Veteran's post-employment travels, as well as his home sale and relocation, suggest some level of logistical acuity at odds with the notion of total unemployabiltiy, those activities do not require the consistency over time, the reliability or the functional extended social interaction required in a workplace.  Although the Veteran indicated that his trips were for enjoyment, he also indicated they were intended to be therapeutic, and the Board does not find an ability to execute some level of planning in an effort at rehabilitation to be irreconcilable with the conclusion that the Veteran's overall level of function cannot support the maintenance of  a course of gainful employment.  The Veteran's request for a TDIU rating is granted.


ORDER

A 70 percent initial rating for PTSD is granted prior to March 10, 2015, subject to the laws and regulations governing the payment of monetary benefits.  

A TDIU rating is granted as of November 1, 2009, subject to the laws and regulations governing the payment of monetary benefits. 



______________________________________________
BRADLEY HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


